Motion for reargument denied, without costs. Motion for permission to appeal to the Court of Appeals granted, without costs. Decision dated February 9, 1970 (33 A D 2d 1057) amended to read: “ Order modified, on the law, so as to deny the motion to dismiss the second cause of action, and, as so modified, affirmed, without costs." No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following questions of law, decisive of the correctness of its determination, have arisen, which in its opinion ought to be reviewed by the Court of Appeals: “ (1) Does plaintiff have standing to maintain the first cause of action alleged in the complaint?; (2) Does the first alleged cause of action state a cause of action?; (3) Does the second alleged cause of action state a cause of action?” Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Greenblott, JJ., concur.